           Case 2:21-cv-00519-RSL Document 13 Filed 04/28/21 Page 1 of 1




                                  SHERIFF
                                   KING COUNTY

                                   RETURN OF SERVICE
    00584823\dm
                                            CAUSE #:2:21-CV-00519RSL
    STATE OF WASHINGTON )                   COURT: U.S. District Court
                          ) ss.
    COUNTY OF KING        )                 PROCESS: SUMMONS; COMPLAINT; PLAINTIFF'S
                                            CORPORATE DISCLOSURE STATEMENT; PLAINTIFF'S
     NINTENDO OF AMERICA, INC'              NOTICE OF RELATED CASE
     vs.

     GARY BOWSER                            DATE RECEIVED: 4/21/2021
                                            DATE SERVED: 4/22/2021 @ 10:10 AM
                                            NAMED PARTY: GARY BOWSER



    I, CLAY MINSHULL, AM A KING COUNTY DEPUTY, AUTHORIZED TO SERVE PROCESS.

    I RECEIVED THE ABOVE NAMED PROCESS AND PERSONALLY SERVED SAID PROCESS ON THE
    NAMED PARTY, GARY BOWSER, ON THE DATE ABOVE SPECIFIED, A TRUE COPY

    AT FEDERAL DETENTION CENTER SEATAC. WA 98198. KING COUNTY, STATE OF
    WASHINGTON.

    I CERTIFY UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF WASHINGTON
    THAT THE FOREGOING IS TRUE AND CORRECT.

    SHERIFF MITZI JOHANKNECHT
    KING COUNTY SHERIFF'S OFFICE

    SIGN                                           , 2021 IN SEATTLE, WASHINGTON.


                                                          SHERIFF'S FEES
    CLA-yMlN^HULL
    KV^G COUNTY DEPUTY SHERIFF                            Mileage ($15.00)
                                                          Return of Service ($28.00)
                                                          Service Fee ($36.00)
                                                          Total: $79.00



5/2015
